Exhibit 10.4

 

This instrument was prepared by:

 

Sarah J. Risken, Esq.

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

(312) 201-4000

 

with the assistance of any attorney licensed in Tennessee. After recording, this
instrument should be returned to preparer.

 

    

SPACE ABOVE THIS LINE FOR RECORDER’S USE.

MAXIMUM PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS
$5,257,009, SEE ATTACHED ALLOCATION AFFIDAVIT.

 

 

LEASEHOLD AND AIR RIGHTS DEED OF TRUST WITH POWER OF SALE,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

(Davidson County, Tennessee)



--------------------------------------------------------------------------------

MADE BY

WELLS VAF – 330 COMMERCE STREET, LLC,

a Delaware limited liability company

as “Trustor”

in favor or

MICHAEL ST. CHARLES

as “Trustee”

for the benefit of

NXT CAPITAL, LLC,

a Delaware limited liability company

as “Lender”

PURSUANT TO T.C.A. Section 47-28-104: This Deed of Trust secures future advances
which

are “obligatory advances” and is for “commercial purposes.”

 

-2-



--------------------------------------------------------------------------------

THIS INSTRUMENT COVERS PROPERTY WHICH IS OR MAY BECOME SO AFFIXED TO REAL
PROPERTY SO AS TO BECOME FIXTURES AND ALSO CONSTITUTES A FIXTURE FILING UNDER
SECTION 47-9-502 OF THE TENNESSEE CODE ANNOTATED. THE NAME OF THE DEBTOR
(TRUSTOR HEREIN) IS WELLS VAF-330 COMMERCE STREET, LLC AND THE NAME OF THE
SECURED PARTY (LENDER HEREIN) IS NXT CAPITAL, LLC. THE ADDRESSES OF THE DEBTOR
AND SECURED PARTY ARE SET FORTH IN THIS DEED OF TRUST. A DESCRIPTION OF THE
ITEMS AND TYPES OF COLLATERAL COVERED BY THIS FIXTURE FILING IS CONTAINED IN
THIS DEED OF TRUST. WELLS VAF-330 COMMERCE STREET, LLC IS THE RECORD OWNER OF
THE REAL ESTATE. THIS INSTRUMENT IS TO BE FILED IN THE REAL PROPERTY RECORDS OF
DAVIDSON COUNTY, TENNESSEE.

THIS INSTRUMENT SECURES AN OBLIGATION INCURRED FOR THE CONSTRUCTION OF
IMPROVEMENTS ON REAL PROPERTY AND IS PART OF “CONSTRUCTION MORTGAGE” UNDER
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS ENACTED IN TENNESSEE.

LEASEHOLD AND AIR RIGHTS DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

Project Commonly Known As

“330 Commerce Street, Nashville, Tennessee”

THIS LEASEHOLD AND AIR RIGHTS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING (as amended, modified, restated, extended,
supplemented or replaced from time to time, this “Deed of Trust”) is made as of
December 17, 2010, by WELLS VAF – 330 COMMERCE STREET, LLC, a Delaware limited
liability company (together with its successors and permitted assigns,
“Trustor”), whose address is c/o Wells Mid-Horizon Value Added Fund I, LLC, 6200
The Corners Parkway, Norcross, GA 30092, in favor of MICHAEL ST. CHARLES
(“Trustee”), whose address is 1000 Tallan Building, Chattanooga, Hamilton
County, Tennessee 37402, for the benefit of NXT CAPITAL, LLC, a Delaware limited
liability company, its successors and assigns (collectively, “Lender”), whose
address is 191 North Wacker Drive, Suite 1200, Chicago, Illinois 60606.

RECITALS

Lender has agreed, subject to the terms and conditions of that certain Loan
Agreement of even date herewith, executed by and among Trustor, Wells VAF –
Parkway at Oak Hill, LLC (“Parkway”), and Wells VAF – 6000 Nathan Lane, LLC
(“Nathan”, and together with Parkway and Trustor, collectively, jointly and
severally, “Borrowers” and each individually, a “Borrower”) and Lender (as
amended, modified, restated, extended,



--------------------------------------------------------------------------------

supplemented or replaced from time to time, the “Loan Agreement”), to make a
loan (the “Loan”) to Borrowers. The Loan is evidenced by that certain Promissory
Note of even date herewith in the original principal amount of Thirty Million
and No/100 Dollars ($30,000,000.00) (which note, together with all notes issued
in substitution or exchange therefor and all amendments, modifications,
restatements and renewals thereof or thereto, is hereinafter referred to as the
“Note”), providing for monthly payments as set forth in the Note, with the
balance thereof, due and payable on December 16, 2013 (said date, any later date
to which the maturity date may be extended in accordance with the Loan
Agreement, or any earlier date on which the entire unpaid principal amount shall
be paid or required to be paid in full, whether by prepayment, acceleration or
otherwise is hereinafter called the “Maturity Date”). The terms and provisions
of the Loan Agreement and Note are hereby incorporated by reference in this Deed
of Trust. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

This Deed of Trust is to secure the following obligations of Borrowers
(collectively, the “Secured Obligations”): (i) the payment of the Note, together
with all interest, premiums, the “Exit Fee” and the “Minimum Interest Recovery”
(as each term is defined in the Loan Agreement), and other amounts, if any, due
in accordance with the terms of the Note and the other Loan Documents, as well
as the payment of any additional indebtedness accruing to Lender on account of
any future payments, advances or expenditures made by Lender pursuant to the
Note, the Loan Agreement or this Deed of Trust or any of the other Loan
Documents or otherwise in connection with the Loan together with interest
thereon (all payment obligations are hereinafter referred to as the
“Indebtedness”) and (ii) the performance of all other obligations and covenants
of Borrowers under the Loan Documents.

 

1. Grant and Secured Obligations.

1.1.      Grant.  For the purpose of securing payment and performance of the
Secured Obligations, Trustor does hereby bargain, sell, warrant, convey,
mortgage, assign, pledge, transfer and deliver to Trustee, as trustee, with
power of sale and with right of entry and possession, in and to the following
property, whether now owned or hereafter acquired by Trustor (all or any part of
such property, or any interest in all or any part of it, as the context may
require, the “Property”):

  (a)      The real property described in Exhibit A, together with all existing
and future easements and rights affording access to it (the “Premises”)
including without limitation, (i) a leasehold estate in and to the Premises, as
such leasehold interest is more particularly described in that certain Commerce
Street Parking and Retail Facility Lease (as amended, the “Retail Lease”) dated
as of March 10, 1992, by and between Commerce Street Venture, as landlord, and
J.C. Bradford & Company, as tenant, predecessor-in-interest to Trustor, a
Memorandum of said Retail Lease to be recorded in the Register’s Office (the
“Register’s Office”) for Davidson County, Tennessee and (ii) a leasehold estate
in and to the Premises, as such leasehold interest is more particularly
described in that certain Lease Agreement (as amended, the “Lobby Lease” and
together with the Retail Lease, the “Subject Leases”) dated as of

 

-2-



--------------------------------------------------------------------------------

December 1, 1985, by and between Commerce Street Venture, as landlord, and
Linville Properties Co., as tenant, a Memorandum of said Lobby Lease is recorded
in Book 6739, Page 374, and re-recorded in Book 6740, Page 822, and further
re-recorded in Book 7075, Page 517, in the Register’s Office, and subsequently
assigned to J.C. Bradford & Co. by Assignment of Lease recorded with the
Register’s Office in Book 7902, Page 220, and further assigned to K&M
Enterprises by Assignment of Lease recorded with the Register’s Office at
Instrument No. 20001018-0103460 and further assigned to Ferrari Partners, L.P.
by Assignment of Lease of Record in Instrument No. 20020523-0062998, in said
Register’s Office, and further assigned to Trustor by Assignments of Lease
recorded at Instrument Nos. 20071217-0144581, 20071217-0144582 and
20071217-0144583, in said Register’s Office, such Assignments of Leases were
corrected by Scrivenor’s Error Affidavits recorded as Instrument Nos.
            ,             , and             , as amended by that certain First
Amendment to Lease Agreement dated as of December 14, 2007 by and between
Landlord and Trustor; together with

(b)      All buildings, structures, improvements and fixtures now or in the
future located or to be constructed on the Premises (the “Improvements”);
together with

(c)      All existing and future appurtenances, privileges, rights-of-way,
franchises and tenements of the Premises, including all mineral rights, oil,
gas, and associated substances, and other commercially valuable substances which
may be in, under or produced from any part of the Premises, all development
rights and credits, air rights, water, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant) and water stock, and
any Premises lying in the streets, roads or avenues, open or proposed, in front
of or adjoining the Premises and Improvements; together with

(d)      All existing and future Leases, subleases, subtenancies, licenses,
occupancy agreements, concessions and other agreements (“Leases”) relating to
the use and enjoyment of all or any part of the Premises and Improvements,
including without limitation that certain Sublease (the “Sublease”) dated as of
March 4, 2002 by and between K&M Enterprises, a Tennessee general partnership,
predecessor-in-interest to Trustor, as sublessor, and Country Music Television,
Inc., a Tennessee corporation, as subtenant (“Subtenant”), and any and all
guaranties and other agreements relating to or made in connection with any of
such Leases and all rents, income, revenues, prepayments, security deposits,
tax, insurance and replacement reserve deposits, receipts, termination,
cancellation, and option payments, royalties, profits, issues, service
reimbursements, fees, accounts receivables, and revenues from the Premises
and/or Improvements from time to time accruing under the Leases (the “Rents”);
together with

(e)      All goods, materials, supplies, work in process, chattels, furniture,
fixtures, equipment, appliances, machinery and other personal property of any
kind, now or later to be attached to, incorporated into, placed in, on or about,
or used in

 

-3-



--------------------------------------------------------------------------------

connection with the use, enjoyment, occupancy or operation of all or any part of
the Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Deed of Trust; together with

(f)      All of Trustor’s interest in and to all operating accounts, the Loan
funds, whether disbursed or not, all reserves set forth in the Budget, the
Holdback, the Interest Reserve, the Replacement Reserve and any other monies on
deposit with or for the benefit of Lender, including deposits for the payment of
real estate taxes and insurance, any cash collateral account, and any bank
accounts of Trustor, including without limitation, the Blocked Accounts,
including all funds, items, instruments, investments, securities and other
things of value at any time paid, deposited, credited or held in or in transit
to any account; together with

(g)      All claims, demands, judgments, insurance policies, insurance proceeds,
refunds, reserves, accounts receivable, cost savings, deposits, rights of
action, awards of damages, compensation, settlements and other rights to the
payment of money hereafter made resulting from or relating to (i) the taking of
the Premises or the Improvements or any part thereof under the power of eminent
domain, (ii) any damage (whether caused by such taking, by casualty or
otherwise) to the Premises, Improvements or appurtenances thereto or any part
thereof, or (iii) the ownership or operation of the Property; together with

(h)      To the extent assignable, all management contracts, permits, licenses,
applications, approvals, plans, specifications and drawings, contracts, purchase
and sale agreements, purchase options, entitlements, soil test reports, other
reports of examination or analysis of the Premises or the Improvements,
development rights and authorizations, however characterized, issued or in any
way furnished for the acquisition, construction, development, operation and use
of the Premises, Improvements and/or Leases, including building permits,
environmental certificates, certificates of operation, warranties and
guaranties; together with

(i)      All of the following types of collateral, as defined in the Uniform
Commercial Code as in effect from time to time in the State of Tennessee (the
“Code”): accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, goods, equipment, investment property,
deposit accounts, letter of credit rights, commercial tort claims, health care
receivables and all books and records relating to the foregoing, provided that
Trustor will cooperate with Lender in obtaining “control” as defined in the Code
with respect to collateral consisting of deposit accounts, investment property,
letter of credit rights and electronic chattel paper; but expressly excluding
any right in or to, or the right to use the mark or name “Wells”, “Wells REIT”,
“Wells Core Office”, “Wells REF” or any variant or logos thereof; together with

 

-4-



--------------------------------------------------------------------------------

  (j)      All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

  (k)      All proceeds and products and renewals of, additions and accretions
to, substitutions and replacements for, and changes in any of the property
described above; and together with

  (l)      Any and all after-acquired right, title or interest of Trustor in and
to any property of the types described in the preceding granting clauses.

The lien of this Deed of Trust attaches to, and the Property hereunder shall
include all of Trustor’s rights and remedies at any time arising under or
pursuant to Section 365(h) of the Bankruptcy Code, 11 U.S.C. §365(h), including
without limitation all of Trustor’s rights to remain in possession of the
leasehold estate under the Subject Leases.

The Recitals and Exhibits to this Deed of Trust are hereby incorporated in this
Deed of Trust. Capitalized terms used above and elsewhere in this Deed of Trust
without definition have the meanings given them in the Loan Agreement.

1.2.     Obligations.

  (a)      Trustor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the “Obligations”) in any
order of priority that Lender may choose:

    (i)      Payment and performance of all obligations and covenants of
Borrowers under the Loan Documents;

    (ii)     Payment and performance of all future advances and other
obligations that Trustor or any successor in ownership of all or part of the
Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Lender, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Deed of Trust;

    (iii)    Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations;
and

    (iv)    Payment of any and all loan commissions, service charges, liquidated
damages, Expenses and advances due to or incurred by Lender regardless of
whether any Loan proceeds have been disbursed.

1.3.     All Persons who may have or acquire an interest in all or any part of
the Property will be considered to have notice of, and will be bound by, the
terms of the Secured

 

-5-



--------------------------------------------------------------------------------

Obligations and each other agreement or instrument made or entered into in
connection with each of the Secured Obligations. Such terms include any
provisions in the Note or the Loan Agreement which permit borrowing, repayment
and reborrowing, or which provide that the interest rate on one or more of the
Secured Obligations may vary from time to time.

 

2. Assignment of Leases and Rents.

2.1.     Assignment.  Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns to Lender all Leases and Rents and other benefits of the
Property, whether now due, past due or to become due, including all prepaid
rents and security deposits. This is an absolute assignment, not an assignment
for security only and shall continue in effect until the Indebtedness is paid in
full and all Secured Obligations are fully satisfied. Trustor hereby gives
Lender the right to collect the Rents and apply them in payment of the
principal, interest and all other sums payable under the Loan Documents.

2.2.     Grant of License.  Lender hereby confers upon Trustor a revocable
license (“License”) to enforce the Leases and collect and retain the Rents as
they become due and payable (excluding, however, any Lease termination,
cancellation, option or similar payments, which Trustor agrees shall be
deposited into the Guarantor Level Blocked Account in accordance with the Loan
Agreement), which license shall terminate upon an Event of Default, as defined
in Section 6.2 below, and notice from Lender to Trustor. If an Event of Default
has occurred and is continuing, Lender shall have the right, which it may choose
to exercise in its sole and absolute discretion and which it may exercise
without taking possession of the Property, to terminate this License without
regard to the adequacy of Lender’s security under this Deed of Trust.

2.3.     Collection and Application of Rents.  Subject to the License granted to
Trustor under Section 2.2 above and following an Event of Default, Lender has
the right, power and authority to collect any and all Rents. Trustor hereby
appoints Lender its attorney-in-fact to perform any and all of the following
acts, if and at the times when Lender in its sole discretion may so choose:

  (a)      Demand, receive and enforce payment of any and all Rents; or

  (b)      Give receipts, releases and satisfactions for any and all Rents; or

  (c)      Sue either in the name of Trustor or in the name of Lender for any
and all Rents.

Lender and Trustor agree that the mere recordation of the assignment granted
herein entitles Lender immediately to collect and receive rents upon the
occurrence of an Event of Default, as defined in Section 6.2, without first
taking any acts of enforcement under applicable law, such as, but not limited
to, providing notice to Trustor, filing foreclosure proceedings, or seeking
and/or obtaining the appointment of a receiver. Further, Lender’s right to the
Rents does not depend on whether or not Lender takes possession of the Property
as permitted under Subsection 6.3(c). In Lender’s sole and absolute discretion,
Lender may choose to

 

-6-



--------------------------------------------------------------------------------

collect Rents either with or without taking possession of the Property. Lender
shall apply all Rents collected by it in the manner provided under Section 6.6.
If an Event of Default occurs while Lender is in possession of all or part of
the Property and is collecting and applying Rents as permitted under this Deed
of Trust, Lender and any receiver shall nevertheless be entitled to exercise and
invoke every right and remedy afforded any of them under this Deed of Trust and
at law or in equity.

2.4.     Lender Not Responsible.  Under no circumstances shall Lender have any
duty to produce Rents from the Property. Regardless of whether or not Lender, in
person or by agent, takes actual possession of the Property, unless Lender
agrees in writing to the contrary, Lender is not and shall not be deemed to be:

  (a)      A “mortgagee in possession” for any purpose; or

  (b)      Responsible for performing any of the obligations of the lessor under
any lease; or

  (c)      Responsible for the control, care, management, or repair of the
Property or any personal property or for any waste committed by lessees or any
other parties, any dangerous or defective condition of the Property, or any
negligence in the management, upkeep, repair or control of the Property; or

  (d)      Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it; or

  (e)      Liable in any way for any injury or damage to any Person or property
sustained by any Person or Persons in or about the Property.

2.5.     Leasing.  Trustor shall comply with and observe Trustor’s obligations
as landlord under all Leases and shall remain liable under the Leases. Trustor
shall not lease the Property or any part of it except strictly in accordance
with the terms of the Loan Agreement.

2.6.     Subject Leases.  All rights and obligations of Lender under this Deed
of Trust are and shall be junior and subordinate to the rights of the lessor
under each Subject Lease. For so long as the Secured Obligations shall remain
outstanding and all obligations of Lender and Borrowers under the Loan Agreement
have not been terminated, Trustor hereby covenants, warrants and represents as
follows:

  (a)      Each Subject Lease is and shall be maintained in full force and
effect, unmodified by any writing or otherwise, except such modifications as are
permitted by Lender pursuant to the Loan Agreement.

  (b)      All rent, additional rent and other charges payable under the Subject
Leases have been and will be paid when due.

 

-7-



--------------------------------------------------------------------------------

(c)     There are not, as of the date hereof, and will not be any defenses to
Trustor’s enforcement of its rights under the Subject Leases.

(d)     Trustor is not in default in the performance of any of its obligations
under the Subject Leases, and there are no circumstances which, alone or with
the passage of time or the giving of notice or both, would constitute an event
of default thereunder. If Trustor shall fail to perform and comply with all
agreements, covenants, terms and conditions imposed upon Trustor under the
Subject Leases, Lender may, but shall not be obligated to, take any action
Lender deems necessary or desirable, in Lender’s reasonable discretion, to
prevent or cure any default by Trustor under the Subject Leases, including
without limitation performance of any of Trustor’s obligations. Lender shall
have the right to enter in and upon the Property or any portion thereof in order
to prevent or cure any such default by Trustor and, to the extent that Lender
incurs any expense in preventing or curing any default, all such sums shall bear
interest at the Default Rate and shall be included in the Secured Obligations.

(e)     To the best of Trustor’s knowledge, as of the date hereof, Lessor is not
in default in the performance of any of its material obligations under either
Subject Lease.

(f)     Trustor will promptly and faithfully materially observe, perform and
comply with all the terms, covenants and provisions of each Subject Lease, on
its part to be observed, performed and complied with, at the times set forth
therein, and will enforce the material obligations of Lessor under each Subject
Lease, to the end that Trustor may enjoy all of the material rights granted it
under each Subject Lease.

(g)     Trustor will not knowingly do, permit, suffer or refrain from doing,
anything, as a result of which, there would be a default or breach of any of the
terms of either Subject Lease.

(h)     Except as otherwise permitted pursuant to the Loan Agreement, without
Lender’s prior written consent, Trustor will not cancel or surrender either
Subject Lease, nor sublet or assign any of its interest under either Subject
Lease, nor modify or amend any provision of either Subject Lease.

(i)      Except as otherwise permitted pursuant to the Loan Agreement, Trustor
will not subordinate either Subject Lease to any lien or encumbrance without the
prior written consent of Lender.

(j)      Trustor will give Lender prompt notice of any default by anyone under
either Subject Lease, if applicable, and promptly deliver to Lender copies of
each notice of default and all other notices of any default by anyone under
either Subject Lease, if applicable.

 

-8-



--------------------------------------------------------------------------------

(k)      Trustor will furnish to Lender such information and evidence as Lender
may reasonably request concerning Trustor’s due observance, performance and
compliance with the terms, covenants and provisions of the Subject Leases. If
any default has occurred under the Subject Lease, Lender shall have the right,
but not the obligation, to cure such default and all sums paid to cure any such
default shall bear interest at the Default Rate and shall be added to the
Secured Obligations.

(l)       Fee title to the Land and the estate conveyed by the Subject Leases
shall not merge but shall always be kept separate and distinct, notwithstanding
the union of said estates in either Lessor, Trustor or a third party, whether by
purchase or otherwise and accordingly: (i) if Trustor acquires the fee title or
any other estate, title or interest in the Land demised by the Subject Leases,
or any part thereof, the lien of this Deed of Trust shall attach to, cover and
be a lien upon such acquired estate, title or interest and same shall thereupon
be and become a part of the Property with the same force and effect as if
specifically encumbered herein; and (ii) Trustor agrees to execute all
instruments and documents which Lender may reasonably require to ratify, confirm
and further evidence Lender’s lien on the acquired estate, title or interest.

(m)     In the event that the term of either Subject Lease expires by its terms
or either Subject Lease is terminated for any reason and Trustor and Lessor
enter into a new lease pertaining to the premises demised by such Subject Lease,
Trustor shall promptly notify Lender and shall execute and deliver to Lender a
new mortgage of the leasehold estate demised by such new lease, in substantially
the same form as this Deed of Trust.

(n)      Lender shall have no liability or obligation under either Subject Lease
by reason of its acceptance of this Deed of Trust.

(o)      Trustor shall not, without Lender’s prior written consent, elect to
treat either Subject Lease as terminated under Section 365(h) of the Bankruptcy
Code. Any such election made by Trustor without Lender’s prior written consent
shall be void. Further, Trustor hereby unconditionally assigns and transfers to
Lender all of Trustor’s claims and rights to the payment of damages arising from
any rejection of either Subject Lease by Lessor.

 

3. Grant of Security Interest.

3.1.    Security Agreement.  The parties intend for this Deed of Trust to create
a lien on the Property, and an absolute assignment of the Rents, all in favor of
Lender. The parties acknowledge that some of the Property and some or all of the
Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Trustor as debtor hereby grants Lender as secured party a
security interest in all such Property (including, any replacement or

 

-9-



--------------------------------------------------------------------------------

substituted property) and Rents, to secure payment and performance of the
Secured Obligations. This Deed of Trust constitutes a security agreement under
the Code covering all such Property and Rents. Lender shall have all of the
rights and remedies of a secured party under the Code, as well as all other
rights and remedies available at law or in equity.

3.2.      Financing Statements.  Trustor shall execute documents as Lender may
from time to time require to perfect or continue the perfection of Lender’s
security interest in any Property or Rents. As provided in Section 5.7 below,
Trustor shall pay all fees and costs that Lender may incur in filing this Deed
of Trust (including any extensions, renewals and amendments thereof and
reproductions of this Deed of Trust) and such other documents in public offices
and in obtaining such record searches as Lender may reasonably require. Trustor
hereby authorizes Lender to file all financing statements, refilings,
amendments, renewals and continuations thereof as Lender deems necessary or
advisable to create, preserve and protect such lien. If any financing statement
or other document is filed in the records normally pertaining to personal
property, that filing shall never be construed as in any way derogating from or
impairing this Deed of Trust or the rights or obligations of the parties under
it. Trustor hereby authorizes Lender to file financing statements covering “all
assets” or “all personal property” of Trustor, as debtor, as contemplated by
Section 47-9-504 of the Code.

 

4. Fixture Filing.

This Deed of Trust constitutes a financing statement filed as a fixture filing
under Article 9 of the Code, as amended or recodified from time to time,
covering any Property which now is or later may become fixtures attached to the
Premises or Improvements. For this purpose, the respective addresses of Trustor,
as debtor, and Lender, as secured party, are as set forth in the preambles of
this Deed of Trust and Trustor’s organizational identification number is set
forth on the signature page of this Deed of Trust.

 

5. Rights and Duties of the Parties.

5.1.      Representations and Warranties.  Trustor represents and warrants that:

   (a)      Trustor has the full and unlimited power, right and authority to
encumber the Property and assign the Leases and Rents; and

   (b)      This Deed of Trust creates a first and prior lien on the Property.

5.2.      Performance of Secured Obligations.  Trustor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

5.3.      Liens, Charges and Encumbrances.  Trustor shall immediately discharge
any lien on the Property which Lender has not consented to in writing in
accordance with the terms of Section 4.2(c) of the Loan Agreement.

 

-10-



--------------------------------------------------------------------------------

5.4.      Damages and Insurance and Condemnation Proceeds.  In the event of any
casualty or condemnation of the Property, the provisions of Article 7 of the
Loan Agreement shall govern.

5.5.      Releases, Extensions, Modifications and Additional Security.  From
time to time, Lender may perform any of the following acts without affecting the
liability of Trustor or any other Person liable for the payment of the Secured
Obligations, and without affecting the lien or charge of the Deed of Trust as
security for the payment of the Secured Obligations, incurring any liability or
giving notice to any Person:

   (a)      Release any Person liable for payment of any Secured Obligation;

   (b)      Waive or modify any provision of this Deed of Trust or the other
Loan Documents or grant other indulgences, including, extending the time for
payment, or otherwise altering the terms of payment, of any Secured Obligation;

   (c)      Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

   (d)      Alter, substitute or release any property securing the Secured
Obligations;

   (e)      Consent to the making of any plat or map of the Property or any part
of it;

   (f)      Join in granting any easement or creating any restriction affecting
the Property;

   (g)      Join in any subordination or other agreement affecting this Deed of
Trust or the lien of it; or

   (h)      Release the Property or any part of it.

5.6.      Release. When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Trustor under Section 5.7 of this Deed of
Trust and the other Loan Documents have been received, Lender shall release this
Deed of Trust, the lien created thereby, and all notes and instruments
evidencing the Secured Obligations. Trustor shall pay any costs of preparation
and recordation of such release.

5.7.      Compensation, Exculpation, Indemnification.

   (a)      Trustor agrees to pay fees in the maximum amounts legally permitted,
or reasonable fees as may be charged by Lender when the law provides no maximum
limit, for any services that Lender may render in connection with this Deed of
Trust, including Lender’s providing a statement of the Secured Obligations or
providing the release pursuant to Section 5.6 above. Trustor shall also pay or
reimburse all of

 

-11-



--------------------------------------------------------------------------------

Lender’s out-of-pocket costs and expenses which may be incurred in rendering any
such services. Trustor further agrees to pay or reimburse Lender for all
out-of-pocket costs, expenses and other advances which may be incurred or made
by Lender in any efforts to enforce any terms of this Deed of Trust or to
protect the rights under this Deed of Trust or the other Loan Documents,
including any rights or remedies afforded to Lender under Section 6.3, whether
any lawsuit is filed or not, or in defending any action or proceeding arising
under or relating to this Deed of Trust, including reasonable attorneys’ fees
and other legal costs, costs of any Foreclosure Sale (as defined in Subsection
6.3(i) below) and any cost of evidence of title. If Lender chooses to dispose of
Property through more than one Foreclosure Sale, Trustor shall pay all
out-of-pocket costs, expenses or other advances that may be incurred or made by
Lender in each of such Foreclosure Sales.

(b)        Lender shall not be directly or indirectly liable to Trustor or any
other Person as a consequence of any of the following:

   (i)       Lender’s exercise of or failure to exercise any rights, remedies or
powers granted to Lender in this Deed of Trust;

   (ii)      Lender’s failure or refusal to perform or discharge any obligation
or liability of Trustor under any agreement related to the Property or under
this Deed of Trust; or

   (iii)     Any loss sustained by Trustor or any third party resulting from
Lender’s failure to lease the Property, or from any other act or omission of
Lender in managing the Property, after an Event of Default, unless the loss is
caused by the willful misconduct and bad faith of Lender.

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Lender.

(c)        Trustor agrees to indemnify, defend and hold Lender harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
attorneys’ fees and other legal expenses, cost of evidence of title, cost of
evidence of value, and other costs and expenses which it may suffer or incur in
any way related to or arising out of:

   (i)       the operation or maintenance of the Projects;

   (ii)      any claims made by any third party against Lender in any manner
relating to or arising out of any breach of representation or warranty, Default
or Event of Default under any of the Loan Documents;

   (iii)     any Indemnified Party’s response to a subpoena or involvement in
discovery, litigation, or similar matters that would not have occurred but for
the Loan;

 

-12-



--------------------------------------------------------------------------------

(iv)      any and all claims for brokerage, leasing, finders or similar fees
which may be made relating to the Projects, the Loan, the Indebtedness or the
Loan Documents, or

(v)      any claims made by any third party against Lender in any manner
relating to or arising out of any other matter arising in connection with the
Loan, any Borrower, Guarantor, any Environmental Indemnitor, any Lease, any
Tenant, any Project or any Person claiming by or through any of the foregoing
which may be asserted against, imposed on or incurred by an Indemnified Party in
connection with the Indebtedness, the Loan, the Loan Documents, the Projects or
any portion of any of the foregoing or the exercise by an Indemnified Party of
rights or remedies granted to it under the Loan Documents or applicable Law.

Notwithstanding the immediately preceding sentence, no Indemnified Party shall
be entitled to be indemnified against the gross negligence or willful misconduct
of any Indemnified Party. Upon written request by an Indemnified Party,
Borrowers will undertake, at their own costs and expense, on behalf of such
Indemnified Party, using counsel reasonably satisfactory to the Indemnified
Party, the defense of any legal action or proceeding whether or not such
Indemnified Party shall be a party and for which such Indemnified Party is
entitled to be indemnified pursuant to this Section 5.7(c). At Lender’s option,
Lender may, at Borrowers’ expense, prosecute or defend any action involving the
priority, validity or enforceability of any of the Loan Documents. This
agreement by Trustor to indemnify Lender shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Deed of Trust.

  (d)      Trustor shall perform all obligations to pay money arising under this
Section 5.7 immediately upon demand by Lender. Each such obligation shall be
added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.8.     Defense and Notice of Claims and Actions.  At Trustor’s sole expense,
Trustor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Lender created under it, against all adverse claims.
Trustor shall give Lender prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim. Lender may, at the expense
of Trustor, appear in and defend any such claim, action or proceeding and any
claim, action or other proceeding asserted or brought against Lender in
connection with or relating to any part of the Property or this Deed of Trust.

5.9.     Subrogation.  Lender shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Lender in accordance with this Deed of Trust or with the proceeds
of any loan secured by this Deed of Trust.

 

-13-



--------------------------------------------------------------------------------

6. Accelerating Transfers, Default and Remedies.

6.1.      Accelerating Transfers.

   (a)      “Accelerating Transfer” means any Transfer not expressly permitted
under Section 4.2(b) of the Loan Agreement.

  (b)      Trustor acknowledges that Lender is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Trustor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Lender’s reliance,
Trustor agrees that Trustor shall not make any Accelerating Transfer, unless the
transfer is preceded by Lender’s express written consent to the particular
transaction and transferee. Lender may withhold such consent in its sole
discretion. If any Accelerating Transfer occurs, Lender in its sole discretion
may declare all of the Secured Obligations to be immediately due and payable,
and Lender may invoke any rights and remedies provided by Section 6.3 of this
Deed of Trust.

6.2.      Events of Default.  Trustor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (some or
all collectively, “Events of Default;” any one singly, an “Event of Default”).

   (a)      Failure of Trustor for a period of thirty (30) days after the
earlier of (i) Trustor’s knowledge thereof and (ii) written notice from Lender,
to observe or perform any non-monetary covenant or condition contained in this
Deed of Trust or any of the other Loan Documents; provided that if any such
failure concerning a non-monetary covenant or condition is susceptible to cure
but cannot reasonably be cured within said thirty (30) day period, then Trustor
shall have an additional forty-five (45) day period to cure such failure and no
Event of Default shall be deemed to exist hereunder so long as (A) Trustor
commences such cure within the initial thirty (30) day period and diligently and
in good faith pursues such cure to completion within such resulting seventy-five
(75) day period from the date of Lender’s notice, and (B) the existence of such
uncured default will not result in any Material Tenant under a Lease having the
right to terminate such Lease due to such uncured default; and provided further
that if a different notice or grace period is specified under Article 8 of the
Loan Agreement (or elsewhere in this Deed of Trust or the Loan Agreement) in
which such particular breach will become an Event of Default, the specific
provision shall control;

   (b)      The termination of either Subject Lease; or

   (c)      An “Event of Default” occurs under the Loan Agreement or any other
Loan Document.

6.3.      Remedies.  At any time after an Event of Default, Lender shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights

 

-14-



--------------------------------------------------------------------------------

and remedies available to Lender at law or in equity. All of such rights and
remedies shall be cumulative, and the exercise of any one or more of them shall
not constitute an election of remedies.

   (a)     Acceleration.  Lender may declare any or all of the Indebtedness and
Secured Obligations to be due and payable immediately.

   (b)     Receiver - Lender in Possession.  If an Event of Default shall have
occurred, Lender, to the extent permitted by law and without regard to the value
of the Property or the adequacy of the security for the Indebtedness and other
sums secured hereby, shall be entitled as a matter of right and without any
additional showing or proof, at Lender’s election, to either the appointment by
the court of a receiver (without the necessity of Lender posting a bond) to
enter upon and take possession of the Property and to collect all rents, income
and other benefits thereof and apply the same as the court may direct or to be
placed by the court into possession of the Property as lender in possession with
the same power herein granted to a receiver and with all other rights and
privileges of a lender in possession under law. Such appointment may be made
either before or after foreclosure sale, without notice, without regard to the
solvency or insolvency, at the time of application for such receiver, of the
person or persons, if any, liable for the payment of the Indebtedness, without
regard to the value of the Property at such time and whether or not the same is
occupied as a homestead, and without bond being required of the applicant.
Lender or any employee of Lender thereof may be appointed as such receiver. Such
receiver shall have all powers and duties prescribed by applicable law,
including the power to take possession, control, and care of the Property and to
collect all rents thereof during the pendency of such foreclosure suit and, in
the event of a sale and deficiency, during the full statutory period of
redemption (if not waived), as well as during any further times when Trustor or
its devisees, legatees, heirs, executors, administrators, legal representatives,
successors, or assigns, except for the intervention of such receiver, would be
entitled to collect such rents. The court from time to time, either before or
after entry of an order of foreclosure, may authorize the receiver to apply the
net income in his hands in payment in whole or in part of: (i) the indebtedness
secured hereby, or by any decree foreclosing this Deed of Trust, or any tax,
special assessment or other lien which may be or become superior to the lien
hereof or of such decree, provided such application is made prior to foreclosure
sale, and (ii) the deficiency in case of a sale and deficiency. The right to
enter and take possession of and to manage and operate the Property, and to
collect all rents, income and other benefits thereof, whether by a receiver or
otherwise, shall be cumulative to any other right or remedy hereunder or
afforded by law and may be exercised concurrently therewith or independently
thereof. Lender shall be liable to account only for such rents, income and other
benefits actually received by Lender. Notwithstanding the appointment of any
receiver or other custodian, Lender shall be entitled as pledgee to the
possession and control of any cash, deposits or instruments at the time held by,
or payable or deliverable under the terms of this Deed of Trust to Lender.

 

-15-



--------------------------------------------------------------------------------

   (c)     Entry.  Lender, in person, by agent or by court-appointed receiver,
may enter, take possession of, manage and operate all or any part of the
Property, may exclude Trustor and its agents and employees wholly therefrom, and
may also do any and all other things in connection with those actions that
Lender may in its sole discretion consider necessary and appropriate to protect
the security of this Deed of Trust. Such other things may include: taking and
possessing all of Trustor’s or the then owner’s Books and Records and accounts;
entering into, enforcing, modifying or canceling leases on such terms and
conditions as Lender may consider proper; obtaining and evicting tenants; fixing
or modifying Rents; collecting and receiving any payment of money owing to
Lender; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Lender so requests, Trustor shall assemble
all of the Property that has been removed from the Premises and make all of it
available to Lender at the site of the Premises. Trustor hereby irrevocably
constitutes and appoints Lender as Trustor’s attorney-in-fact to perform such
acts and execute such documents as Lender in its sole discretion may consider to
be appropriate in connection with taking these measures, including endorsement
of Trustor’s name on any instruments. If Trustor shall for any reason fail to
surrender or deliver the Property or any part thereof after such demand by
Lender, Lender or such receiver may obtain a judgment or decree conferring on
Lender or such receiver, the right to immediate possession of the Property or
requiring the delivery of the Property to Lender or such receiver, and Trustor
specifically consents to the entry of such judgment or decree.

   (d)     Cure; Protection of Security.  Lender may cure any breach or default
of Trustor, and if it chooses to do so in connection with any such cure or with
respect to preventing a loss to Lender’s interest in the Property, Lender may
also enter the Property and/or do any and all other things which it may in its
sole discretion consider necessary and appropriate to protect the security of
this Deed of Trust, including, without limitation, completing construction of
the improvements, if any, at the Property contemplated by the Loan Agreement.
Such other things may include: appearing in and/or defending any action or
proceeding which purports to affect the security of, or the rights or powers of
Lender under, this Deed of Trust; paying, purchasing, contesting or compromising
any encumbrance, charge, lien or claim of lien against the Property; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under the Loan Agreement; repairing, restoring or otherwise caring for
and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate Persons to assist Lender. Lender
may take any of the actions permitted under this Subsection 6.3(d) either with
or without giving notice to any Person. Any amounts disbursed by Lender under
this Subsection 6.3(d) together with interest thereon at the Default Rate from
the date of disbursement, shall be secured by this Deed of Trust and shall be
due and payable on demand. Nothing contained in the Loan Documents shall require
Lender to incur any expense or take any action hereunder.

 

-16-



--------------------------------------------------------------------------------

   (e)     Foreclosure; Lawsuits.  Lender shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof, by any proceedings appropriate under applicable law. Lender or its
nominee may bid and become the purchaser of all or any part of the Property at
any foreclosure or other sale hereunder, and the amount of Lender’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Lender may proceed by a suit or suits in law or equity, whether for
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction. Notwithstanding any
statute or rule of law to the contrary, the failure to join any tenant or
tenants of the Property as party defendant or defendants in any foreclosure
action or the failure of any such order or judgment to foreclose their rights
shall not be asserted by Trustor as a defense in any civil action instituted to
collect (i) the Indebtedness, or any part thereof or (ii) any deficiency
remaining unpaid after foreclosure and sale of the Property. Lender may exercise
any or all of the remedies granted to a secured party under the Code. To the
extent a notice of sale shall be required by law for the sale or disposition of
the Personal Property, a reasonable authenticated notification of disposition
shall be notification given at least ten (10) days’ prior to any such sale,
provided however, that no notification need be given to Trustor if it has
authenticated after default a statement renouncing or modifying any right to
notification of sale or other intended disposition.

   (f)     Power of Sale.  If an Event of Default shall have occurred, it shall
thereupon, or at any time thereafter, be the duty of the Trustee, or the
Substitute Trustee (as defined in Section 6.7), at the request of Lender, which
request shall be presumed, to enforce this Deed of Trust and to (i) sell as an
entirety, or in parcels, by one sale or by several sales, held at one time or at
different times, as the Trustee acting may elect (all rights to a marshalling of
Trustor’s assets, including the Property, or to a sale in inverse order of
alienation, being hereby expressly waived by each Trustor to the extent allowed
by law), the Property to the highest bidder for cash at public auction, with or
without having first taken possession of same, at public venue to the highest
bidder, for cash, at the County Courthouse of the county of the State of
Tennessee in which the Property is situated in the area in such Courthouse
designated for foreclosure sales in accordance with applicable law (or in the
absence of any such designation, in the area set forth in the notice of sale
hereinafter described) between the hours of 10:00 a.m. and 4:00 p.m. (commencing
no earlier than such time as may be designated in the hereinafter described
notice of sale) after giving legally adequate notice of the time, place and
terms of said sale, and the Property to be sold in accordance with applicable
law (including, but not limited to, written notice to Trustor delivered to
Trustor at its last known address and to the street address of the Property, to
the extent required by applicable law), or (ii) sell the Property at such other
time, place and in accordance with such procedures and requirements as may
hereafter be provided by the laws of the State of Tennessee relating to the sale
of real estate after default by a debtor (as said laws may now exist or as may
be hereafter

 

-17-



--------------------------------------------------------------------------------

amended), or by any other present or subsequent articles or enactments related
to same; provided, that nothing contained herein shall be construed so as to
limit in any way Trustee’s rights to sell the Property, or any portion thereof,
by private sale if, and to the extent that, such private sale is permitted under
the laws of the State of Tennessee or by public or private sale after entry of a
judgment by any court of competent jurisdiction ordering same. The Trustee shall
exercise his power of sale hereunder after advertising the sale of the Property
for twenty-one (21) days by three (3) weekly notices in some newspaper published
in the county where the Land is located (or other advertisement required by
law). Any sale made by the Trustee hereunder may be as an entirety or in such
parcels as the Lender may request, and any sale may be adjourned by announcement
at the time and place appointed for such sale without further notice except as
may be required by law. The sale by the Trustee of less than the whole of the
Property shall not exhaust the power of sale herein granted, and the Trustee is
specifically empowered to make successive sale or sales under such power until
the whole of the Property shall be sold; and, if the proceeds of such sale of
less than the whole of the Property shall be less than the aggregate of the
Secured Obligations, the Indebtedness and the expense of executing this trust as
provided herein, this Deed of Trust and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made; provided, however, that Trustor shall never have any right to
require the sale of less than the whole of the Property, but the Lender shall
have the right, at its sole election, to request the Trustee to sell less than
the whole of the Property. Following each such sale the Trustee shall execute
and deliver to the purchaser(s) a trustee’s deed(s) or other appropriate
property conveyance(s) of the property sold, with general warranty of title
binding upon Trustor and the heirs, legal representatives, successors and
assigns of Trustor (but not upon the Trustee or Lender) free from equity of
redemption, statutory right of redemption, homestead, dower, and all other
rights and exemptions of every kind all of which are hereby expressly waived.

(g)      Judicial Action.  Alternatively, upon the occurrence of an Event of
Default, Lender or other holder(s) thereof shall have the option to proceed with
foreclosure in satisfaction of such item or items, either through the courts or
by directing the Trustee, or the Substitute Trustee, to proceed as if under a
foreclosure, conducting the sale as herein provided and without declaring the
whole debt due, and if said sale is made because of such default, to the extent
allowed by law, such sale may be made subject to the unmatured part of the
Secured Obligations and the Indebtedness, but as to the unmatured part of
Secured Obligations and the Indebtedness, this Deed of Trust shall remain in
full force and effect just as though no sale had been made under the provisions
of this Section 6.3(g). To the extent allowed by law, several sales may be made
hereunder without exhausting the right of sale for any unmatured part of Secured
Obligations and the Indebtedness, it being the purpose hereof to provide for a
foreclosure and sale of the Property, in whole or in part, for any matured
portion of the Secured Obligations and the Indebtedness without exhausting the
power of foreclosure and the power to sell the Property, in whole or in part,
for any other part of Secured Obligations and the Indebtedness whether then

 

-18-



--------------------------------------------------------------------------------

matured or subsequently maturing. No notice of such sale or sales other than
that herein provided for or as required by law need be given to Trustor or any
other person or party.

(h)    Other Remedies.    Lender may exercise all rights and remedies contained
in any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Trustor or any other Person in favor
of Lender in connection with the Secured Obligations or any part thereof,
without prejudice to the right of Lender thereafter to enforce any appropriate
remedy against Trustor. Lender shall have the right to pursue all remedies
afforded to a mortgagee under applicable law, and shall have the benefit of all
of the provisions of such applicable law, including all amendments thereto which
may become effective from time to time after the date hereof.

(i)     Sale of Personal Property.  Lender shall have the discretionary right to
cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

(i)      For purposes of this power of sale, Lender may elect to treat as
personal property any Property which is intangible or which can be severed from
the Premises or Improvements without causing structural damage. If it chooses to
do so, Lender may dispose of any personal property, in any manner permitted by
Article 9 of the Code, including any public or private sale, or in any manner
permitted by any other applicable law.

(ii)     In connection with any sale or other disposition of such Property,
Trustor agrees that the following procedures constitute a commercially
reasonable sale: Lender shall mail written notice of the sale to Trustor not
later than thirty (30) days prior to such sale. Lender will publish notice of
the sale in a local daily newspaper of general circulation. Upon receipt of any
written request, Lender will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding the foregoing, Lender shall be under no obligation to consummate
a sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(j)     Single or Multiple Foreclosure Sales.  If the Property consists of more
than one lot, parcel or item of property, Lender may:

(i)      Designate the order in which the lots, parcels and/or items shall be
sold or disposed of or offered for sale or disposition; and

(ii)     Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with

 

-19-



--------------------------------------------------------------------------------

judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Lender may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Lender chooses to have more than one Foreclosure Sale, Lender at its option
may cause the Foreclosure Sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times and in such
order as Lender may deem to be in its best interests. No Foreclosure Sale shall
terminate or affect the liens of this Deed of Trust on any part of the Property
which has not been sold, until all of the Secured Obligations have been paid in
full.

Lender and any receiver, or any of their agents or representatives, shall have
no liability for any loss, damage, injury, cost or expenses resulting from any
action or omission that was taken or omitted in good faith.

6.4.      Credit Bids.  At any Foreclosure Sale, any Person, including Trustor
or Lender, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such Property,
Lender may settle for the purchase price by crediting the sales price of the
Property against the following obligations:

(a)      First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Trustor is
obligated to pay or reimburse Lender under Section 5.7 of this Deed of Trust;
and

(b)      Second, all other Secured Obligations in any order and proportions as
Lender in its sole discretion may choose.

6.5.      Application of Foreclosure Sale Proceeds.  Lender shall apply the
proceeds of any Foreclosure Sale in the following manner:

(a)      First, to pay the portion of the Secured Obligations attributable to
the expenses of sale, costs of any action and any other sums for which Trustor
is obligated to reimburse Lender under Section 5.7 of this Deed of Trust;

(b)      Second, to pay the portion of the Secured Obligations attributable to
any sums expended or advanced by Lender under the terms of this Deed of Trust
which then remain unpaid;

(c)      Third, to pay all other Secured Obligations in any order and
proportions as Lender in its sole discretion may choose; and

(d)      Fourth, to remit the remainder, if any, to the Person or Persons
entitled to it.

 

-20-



--------------------------------------------------------------------------------

6.6.      Application of Rents and Other Sums.  Lender shall apply any and all
Rents collected by it, and any and all sums other than proceeds of a Foreclosure
Sale which Lender may receive or collect under Section 6.3 above, in the
following manner:

(a)      First, to pay the portion of the Secured Obligations attributable to
the costs and expenses of operation and collection that may be incurred by
Lender or any receiver;

(b)      Second, to pay all other Secured Obligations in any order and
proportions as Lender in its sole discretion may choose; and

(c)      Third, to remit the remainder, if any, to the Person or Persons
entitled to it.

Lender shall have no liability for any funds which it does not actually receive.
To the extent permitted by applicable law, Trustor waives all claims, damages
and demands against Lender arising out of the disposition, repossession or
retention of the Property.

6.7.      Power of Trustee; Substitute Trustee.  In case of the resignation of
the Trustee, or the inability (through death or otherwise), refusal or failure
of the Trustee to act, or at the option of Lender or the holder(s) of a majority
of the Secured Obligations for any reason (which reason need not be stated), a
substitute trustee may be named, constituted and appointed by Lender or the
holder(s) of a majority of the Secured Obligations (the “Substitute Trustee”),
without other formality than an appointment and designation in writing and
recordation of same in the Register’s Office of the county set forth on the
first page of this Deed of Trust, which appointment and designation shall be
full evidence of the right and authority to make the same and of all facts
therein recited; and this conveyance shall vest in the Substitute Trustee the
title, powers and duties herein conferred on the Trustee originally named
herein, and the conveyance of the Substitute Trustee to the purchaser(s) at any
sale shall be equally valid and effective. The right to appoint a Substitute
Trustee shall exist as often and whenever from any of said causes, the Trustee,
original or Substitute Trustee, resigns, or cannot, will not or does not act, or
Lender or the holder(s) of a majority of the Secured Obligations desires for any
reason whatsoever to appoint a Substitute Trustee. No bond shall ever be
required of the Trustee or Substitute Trustee. The recitals in any conveyance
made by the Trustee or Substitute Trustee shall be accepted and construed in
court and elsewhere as prima facie evidence and proof of the facts recited, and
no other proof shall be required as to the request by Lender or the holder(s) of
a majority of the Secured Obligations to the Trustee or Substitute Trustee to
enforce this Deed of Trust, or as to the notice of or holding of the sale, or as
to any particulars thereof, or as to the resignation of the Trustee or
Substitute Trustee or as to the inability, refusal or failure of the Trustee or
Substitute Trustee to act, or as to the election of Lender or the holder(s) of a
majority of the Secured Obligations to appoint a new Trustee, or as to the
appointment of a Substitute Trustee, and all prerequisites of said sale shall be
presumed to have been performed; and each sale made under the powers herein
granted shall be a perpetual bar against Borrower and the heirs, personal
representatives, successors and assigns of Borrower. Trustee or Substitute
Trustee shall be entitled to reasonable compensation, for all services rendered,

 

-21-



--------------------------------------------------------------------------------

whether or not a Trustee’s sale is held hereunder, and shall be reimbursed for
all reasonable expenses, charges, attorney’s fees, including fees for legal
advice concerning his duties or rights in the Property and title examinations.

6.8.     Expenses.  In any proceeding to foreclose or partially foreclose the
lien of this Deed of Trust, there shall be allowed and included, as additional
indebtedness secured hereby, all related expenses paid or incurred by or on
behalf of Lender. Such expenses shall include: reasonable attorneys’ fees,
appraiser’s fees, outlays for documentary and expert evidence, stenographer’s
charges, publication costs, survey costs, and costs (which may be estimated as
to items to be expended after the foreclosure is complete, or as applicable,
after entry of such judgment or decree) of procuring all abstracts of title,
title searches and examinations, title insurance policies, and any similar data
and assurances with respect to title to the Property as Lender may deem
reasonably necessary either to prosecute any such proceeding or to evidence to
bidders at any sale pursuant to such decree the true condition of the title to
or value of the Premises or the Property. All foregoing expenses, and such
expenses as may be incurred in the protection of any of the Property and the
maintenance of the lien of this Deed of Trust, including the reasonable fees of
any attorney employed by Lender in any litigation affecting the indebtedness
secured by this Deed of Trust, the Note, this Deed of Trust, or the Property, or
in preparation for the commencement or defense of any proceeding or threatened
suit or proceeding (which may be estimated as to items to be expended after the
foreclosure is complete, or as applicable, after entry of such judgment or
decree), shall be due and payable by Borrower upon demand with interest thereon
at the Default Rate.

 

7.

Miscellaneous Provisions.

7.1.     Additional Provisions.    The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust. The Loan Documents also grant further
rights to Lender and contain further agreements and affirmative and negative
covenants by Trustor which apply to this Deed of Trust and to the Property.

7.2.     No Waiver or Cure.  If any of the events described below occurs, that
event alone shall not: cure or waive any breach, Event of Default or notice of
default under this Deed of Trust or invalidate any act performed pursuant to any
such default or notice; or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid and performed and all
other defaults under the Loan Documents have been cured); or impair the security
of this Deed of Trust; or prejudice Lender or any receiver in the exercise of
any other right or remedy afforded any of them under this Deed of Trust; or be
construed as an affirmation by Lender of any tenancy, lease or option, or a
subordination of the lien of this Deed of Trust.

(a)      Lender, its agent or a receiver takes possession of all or any part of
the Property in the manner provided in Subsection 6.3(c).

 

-22-



--------------------------------------------------------------------------------

(b)      Lender collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(c)      Lender receives and applies to any Secured Obligation any proceeds of
any Property, including any proceeds of insurance policies, condemnation awards,
or other claims, property or rights assigned to Lender under Section 5.4 above.

(d)      Lender makes a site visit, observes the Property and/or conducts tests
as permitted under the Loan Agreement.

(e)      Lender receives any sums under this Deed of Trust or any proceeds of
any collateral held for any of the Secured Obligations, and applies them to one
or more Secured Obligations.

(f)      Lender or any receiver invokes any right or remedy provided under this
Deed of Trust.

7.3.     Powers of Lender.

(a)      If Lender performs any act which it is empowered or authorized to
perform under this Deed of Trust, including any act permitted by Section 5.5 or
Subsection 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any Person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Trustor shall not
be released or changed if Lender grants any successor in interest to Trustor any
extension of time for payment, or modification of the terms of payment, of any
Secured Obligation. Lender shall not be required to comply with any demand by
the original Trustor that Lender refuse to grant such an extension or
modification to, or commence proceedings against, any such successor in
interest.

(b)      Lender may take any of the actions permitted under Subsections 6.3(b)
and/or 6.3(c) regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.

(c)      From time to time, Lender may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Lender may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

7.4.     Merger.    No merger shall occur as a result of Lender’s acquiring any
other estate in or any other lien on the Property unless Lender consents to a
merger in writing.

 

-23-



--------------------------------------------------------------------------------

7.5.      Joint and Several Liability.  If Trustor consists of more than one
Person, each shall be jointly and severally liable for the faithful performance
of all of Trustor’s obligations under this Deed of Trust and the other Loan
Documents.

7.6.      Applicable Law.  The creation, perfection and enforcement of the lien
of this Deed of Trust shall be governed by the law of the State in which the
Premises are located. Subject to the foregoing, in all other respects, this Deed
of Trust shall be governed by the substantive laws of the State of Illinois.

7.7.      Waiver of Homestead and Redemption.  Trustor and Trustor’s heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, including the statutory
right of redemption under Tenn. Code Ann. §66-8-101, et seq., the equity of
redemption, homestead, dower, valuation, appraisement, stay of execution, notice
of election to mature or declare due the whole of the secured indebtedness, and
marshalling in the event of foreclosure of the liens hereby created.

7.8.      Waiver of Statutory Rights.  To the extent permitted by law, Trustor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws. Trustor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Trustor hereby waives any and all rights of redemption from sale
under any judgment of foreclosure of this Deed of Trust on behalf of Trustor and
on behalf of each and every Person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Deed of Trust.
The foregoing waiver of right of redemption is made pursuant to the provisions
of applicable law.

7.9.      Severability.    If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Lender may, at its option, declare all Secured Obligations immediately due
and payable.

7.10.    Notice.  Notices shall be given under this Deed of Trust in conformity
with the terms and conditions of the Loan Agreement and in conformity with
applicable law.

7.11.    Future Advances.  This Deed of Trust is given to secure not only the
existing Secured Obligations, but also future advances (whether such advances
are obligatory or are made at the option of Lender, or otherwise) made by Lender
under the Note or this Deed of Trust, to the same extent as if such future
advances were made on the date of the execution of this Deed of Trust.

 

-24-



--------------------------------------------------------------------------------

7.12.    WAIVER OF TRIAL BY JURY.    TRUSTOR AND LENDER (BY ITS ACCEPTANCE
HEREOF) EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY CLAIM, CONTROVERSY, DISPUTE, ACTION OR PROCEEDING ARISING OUT OF
OR RELATED TO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS (INCLUDING WITHOUT
LIMITATION ANY ACTIONS OR PROCEEDINGS FOR ENFORCEMENT OF THE LOAN DOCUMENTS) AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. TRUSTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAVE RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. TRUSTOR AND LENDER WARRANT AND REPRESENT THAT EACH HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

7.13.    Inconsistencies.  In the event of any inconsistency between this Deed
of Trust and the Loan Agreement, the terms hereof shall be controlling as
necessary to create, preserve and/or maintain a valid security interest upon the
Property, otherwise the provisions of the Loan Agreement shall be controlling.
The terms of the Loan Agreement are hereby incorporated herein and expressly
made a part hereof by this reference.

7.14.    Further Assurances.  Trustor agrees to execute any further documents,
and to take any further actions reasonably requested by Lender to evidence or
perfect the security interests granted herein, to maintain the first priority of
the security interests, and to effectuate the rights granted to Lender
hereunder.

7.15.    Successors and Assigns.  This Deed of Trust and all provisions hereof
shall extend to and be binding upon Trustor and its successors, grantees and
assigns, any subsequent owner or owners of the Property and all Persons claiming
under or through Trustor (but this clause shall not be construed as constituting
the consent by Lender to the transfer of any interest in the Property), and the
word “Borrowers” when used herein shall include all such Persons and all Persons
liable for the payment of or performance of the Secured Obligations or any part
thereof, whether or not such Persons shall have executed the Note or this Deed
of Trust. The word “Lender”, when used herein, shall include the successors and
assigns of Lender named herein, and the holder or holders, from time to time, of
the Note, including any Holder subject to a Co-Lender Agreement. Lender may from
time to time, without the consent of Trustor, sell, transfer, pledge, assign,
convey or syndicate this Deed of Trust, the Loan and the Loan Documents (or any
interest therein), and any and all servicing rights with respect thereto, and
may grant participations in the Loan, delegate its duties and obligations under
the Loan and the Loan Documents, split the Loan into multiple parts, or the Note
into multiple component notes or tranches or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in rated or
unrated public offerings or private placement. Trustor shall not assign or
attempt to assign its rights under

 

-25-



--------------------------------------------------------------------------------

this Deed of Trust or any of the other Loan Documents or the Loan or delegate or
attempt to delegate any of its duties or obligations under this Deed of Trust or
any of the other Loan Documents or the Loan and any purported assignment or
delegation shall be void.

7.16.    Modification; Consent.  No modification, waiver, amendment or discharge
of this Deed of Trust or any other Loan Document shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment or discharge is sought. Consent by Lender to any
act or omission by Trustor shall not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Lender’s consent to
be obtained in any future or other instance.

 

8.

Leasehold Provisions.

8.1.      Trustor will pay or cause to be paid all rent and other charges
required under the Retail Lease and the Lobby Lease as and when the same are due
and Trustor will keep, observe and perform, or cause to be kept, observed and
performed, all of the other terms, covenants, provisions and agreements of the
Retail Lease and the Lobby Lease on the part of the lessee thereunder to be
kept, observed and performed, and will not in any manner, cancel, terminate or
surrender, or permit any cancellation, termination or surrender of the Retail
Lease or the Lobby Lease, in whole or in part, or, without the written consent
of Lender, either orally or in writing, modify, amend or permit any modification
or amendment of any of the terms thereof in any respect, and any attempt on the
part of Trustor to exercise any such right without such written consent of
Lender shall be null and void and of no effect.

8.2.      Trustor will do, or cause to be done, all things necessary to preserve
and keep unimpaired the rights of Trustor as lessee under the Retail Lease and
the Lobby Lease, and to prevent any default under the Retail Lease or the Lobby
Lease, or any termination, surrender, cancellation, forfeiture or impairment
thereof, and in the event of the failure of Trustor to make any payment required
to be made by Trustor pursuant to the provisions of the Retail Lease and the
Lobby Lease or to keep, observe or perform, or cause to be kept, observed or
performed, any of the terms, covenants, provisions or agreements of the Retail
Lease or the Lobby Lease, Trustor agrees that Lender may (but shall not be
obligated to), after notice to Trustor (provided, however, that no such notice
shall be required to be given after the occurrence of an Event of Default
hereunder or under any of the other Loan Documents) take any action on behalf of
Trustor, to make or cause to be kept, observed or performed any such terms,
covenants, provisions or agreements and to enter upon the Premises and take all
such action thereof as may be necessary therefor, to the end that the rights of
Trustor in and to the leasehold estates created by the Retail Lease and the
Lobby Lease shall be kept unimpaired and free from default, and all money so
expended by Lender, with interest thereon at the Default Rate (as defined in the
Loan Agreement) from the date of each such expenditure, shall be paid by Trustor
to Lender promptly upon demand by Lender and shall be added to the indebtedness
and secured by the Deed of Trust and Lender shall have, in addition to any other
remedy of Lender, the same rights and remedies in the event of non-payment of
any such sum by Trustor as in the case of a default by Trustor in the payment of
any sums due under the Note.

 

-26-



--------------------------------------------------------------------------------

8.3.      Trustor will enforce the obligations of the lessor under the Retail
Lease and the Lobby Lease to the end that Trustor may enjoy all of the rights
granted to it under the Retail Lease and the Lobby Lease, and will promptly
notify Lender in writing of any default by the lessor or by Trustor in the
performance or observance of any of the terms, covenants and conditions on the
part of the lessor or Trustor, as the case may be, to be performed or observed
under the Retail Lease or the Lobby Lease and Trustor will promptly advise
Lender in writing of the occurrences of any of the events of default enumerated
in the Retail Lease or the Lobby Lease and of the giving of any notice by the
lessor to Trustor of any default by Trustor in performance or observance of any
of the terms, covenants or conditions of the Retail Lease or the Lobby Lease on
the part of the Trustor to be performed or observed and will deliver to Lender a
true copy of each such notice. If, pursuant to the Retail Lease or the Lobby
Lease, the lessor shall deliver to Lender a copy of any notice of default given
to Trustor, such notice shall constitute full authority and protection to Lender
for any action taken or omitted to be taken by Lender in good faith in reliance
thereon to cure such default.

8.4.       If any action or proceeding shall be instituted to evict Trustor or
to recover possession of the Premises or for any other purpose affecting the
Retail Lease or the Lobby Lease or this Deed of Trust, Trustor will, immediately
upon service thereof on or to Trustor, deliver to Lender a true copy of each
petition, summons, complaint, notice of motion, order to show cause and of all
other provisions, pleadings, and papers, however designated, served in any such
action or proceeding.

8.5.      Trustor covenants and agrees that unless Lender shall otherwise
expressly consent in writing, the fee title to the property demised by the
Retail Lease and the Lobby Lease and the leasehold estates shall not merge but
shall always remain separate and distinct, notwithstanding the union of said
estates either in the lessor, Trustor, or a third party by purchase or
otherwise; and in case Trustor acquires the fee title or any other estate, title
or interest in the Premises, this Deed of Trust shall attach to and cover and be
a lien upon the fee title or such other estate so acquired, and such fee title
or other estate shall, without further assignment, Deed of Trust or conveyance,
become and be subject to the lien of and covered by this Deed of Trust.

8.6.      No release or forbearance of any of Trustor’s obligations under the
Retail Lease and the Lobby Lease, pursuant to the Retail Lease and the Lobby
Lease, or otherwise, shall release Trustor from any of its obligations under
this Deed of Trust, including its obligation with respect to the payment of rent
as provided for in the Retail Lease and the Lobby Lease and the performance of
all of the terms, provisions, covenants, conditions and agreements contained in
the Retail Lease and the Lobby Lease, to be kept, performed and complied with by
the tenant therein.

8.7.      Upon the occurrence of an Event of Default, Trustor shall not make any
election or give any consent or approval (other than the exercise of a renewal
right or extension right pursuant to Section 8.9 below) for which a right to do
so is conferred upon Trustor as lessee under the Retail Lease and the Lobby
Lease without Lender’s prior written consent. In case of any Event of Default
under this Deed of Trust, all such rights, together with the right of
termination, cancellation, modification, change, supplement, alteration or

 

-27-



--------------------------------------------------------------------------------

amendment of the Retail Lease and the Lobby Lease, all of which have been
assigned for collateral purposes to Lender, shall vest in and be exercisable
solely by Lender.

8.8.     Trustor will give Lender prompt written notice of the commencement of
any arbitration or appraisal proceeding under and pursuant to the provisions of
the Retail Lease and the Lobby Lease. Lender shall have the right to intervene
and participate in any such proceeding and Trustor shall confer with Lender to
the extent which Lender deems necessary for the protection of Lender. Upon the
written request of Lender, if an Event of Default exists, Trustor will exercise
all rights of arbitration conferred upon it by the Retail Lease and the Lobby
Lease. Trustor shall select an arbitrator who is approved in writing by Lender,
provided, however, that if at the time any such proceeding shall be commenced,
Trustor shall be in default in the performance or observance of any covenant,
condition or other requirement of the Retail Lease and the Lobby Lease, or of
this Deed of Trust, on the part of Trustor to be performed or observed, Lender
shall have, and is hereby granted, the sole and exclusive right to designate and
appoint on behalf of Trustor the arbitrator or arbitrators, or appraiser, in
such proceeding.

8.9.     Trustor may exercise any option or right to renew or extend the term of
the Retail Lease or the Lobby Lease or exercise the fee option contained therein
without the prior written consent of Lender. Trustor shall give Lender
simultaneous written notice of the exercise of such option or right to renew or
extend, together with a copy of the instrument given to the lessor under the
Retail Lease and the Lobby Lease exercising such option or right, and,
thereafter, shall promptly deliver to Lender a copy of any acknowledgment by the
lessor under such Retail Lease with respect to the exercise of such option or
right.

(a)      With respect to the Lobby Lease, if such option or right to renew has
not been exercised as aforesaid, then not more than three hundred sixty
(360) and not less than two hundred seventy (270) days before the right of
Trustor to exercise any option or right to renew or extend the term of the Lobby
Lease shall expire, Trustor shall give Lender written notice specifying the
date, term and manner for which such option or renewal is to be exercised. Upon
written demand by Lender which must be delivered to Trustor at least fifteen
(15) business days prior to the date upon which Trustor must exercise its right
to renew or extend the term of the Lobby Lease, Trustor shall exercise such
option or renewal which is necessary to extend the term of the Lobby Lease
beyond the term of this Deed of Trust or to comply with any law affecting
Trustor or Lender or which is necessary, in Lender’s reasonable judgment, to
preserve the value of the security intended to be afforded by this Deed of
Trust.

(b)      With respect to the Retail Facility Lease, if such option or right to
renew has not been exercised as aforesaid, then not more than ninety (90) and
not less than sixty (60) days before the right of Trustor to exercise any option
or right to renew or extend the term of the Retail Facility Lease shall expire,
Trustor shall give Lender written notice specifying the date, term and manner
for which such option or renewal is to be exercised. Upon written demand by
Lender which must be delivered to Trustor at least fifteen (15) business days
prior to the date upon which Trustor must exercise its right to renew or extend
the term of the Retail Facility Lease and provided

 

-28-



--------------------------------------------------------------------------------

that Subtenant has already provided notice to Trustor of its intent to renew or
extend the term of the Sublease, Trustor shall exercise any option or renewal
which is necessary to extend the term of the Retail Lease beyond the term of
this Deed of Trust or to comply with any law affecting Trustor or Lender or
which is necessary, in Lender’s reasonable judgment, to preserve the value of
the security intended to be afforded by this Deed of Trust; provided however,
Trustor shall have no obligation to renew or extend the term of the Retail
Facility Lease in the event that Subtenant does not extend or renew the term of
the Sublease.

Trustor shall promptly provide evidence of the exercise of an option or right to
renew described in this Section 8.9 to Lender’s reasonable satisfaction. In the
event of any default hereunder which is continuing beyond the applicable cure
periods, and in the event that Trustor fails to so exercise any such option or
right, Trustor hereby agrees and grants to Lender all right and authority to
exercise such option in the name of Trustor or in its own name. Nothing
contained herein shall affect or limit any rights of Lender granted under the
Retail Lease and the Lobby Lease.

8.10.    The lien of this Deed of Trust shall attach to all of Trustor’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. § 365(h), including, without limitation, all of
Trustor’s rights to remain in possession of the Premises.

8.11.    Trustor shall not, without Lender’s prior written consent, elect to
treat the Retail Lease or the Lobby Lease as terminated under Subsection
365(h)(1) of the Bankruptcy Code, 11 U.S.C. § 365(h)(1). Any such election made
without Lender’s consent shall be void.

8.12.    Trustor hereby unconditionally assigns, transfers and sets over to
Lender all of Trustor’s claims and rights to the payment of damages arising from
any rejection of the Retail Lease or the Lobby Lease by lessor or any other fee
owner of the Premises under the Bankruptcy Code. Any amounts received by Lender
as damages arising out of the rejection of the Retail Lease or the Lobby Lease
as aforesaid shall be applied first to all costs and expenses of Lender
(including, without limitation, attorneys’ fees) incurred in connection with the
exercise of any of its rights or remedies under this Section and then in
accordance with the provisions of this Deed of Trust. Trustor shall deliver, in
form and substance satisfactory to Lender, a UCC Financing Statement (Form
UCC-1), to effectuate and carry out the assignment made pursuant to this
Section.

8.13.    If pursuant to Subsection 365(h)(2) of the Bankruptcy Code, 11 U.S.C.
§ 365(h)(2), Trustor shall seek to offset against the rent reserved in the
Retail Lease and the Lobby Lease the amount of any damages caused by the
nonperformance by the lessor or any fee owner of any of their obligations under
the Retail Lease and the Lobby Lease after the rejection by the lessor or any
fee owner of the Retail Lease and the Lobby Lease under the Bankruptcy Code,
Trustor shall, prior to effecting such offset, notify Lender of its intent to do
so, setting forth the amounts proposed to be so offset and the basis therefor.
Lender shall have the right to object to all or any part of such

 

-29-



--------------------------------------------------------------------------------

offset that, in the reasonable judgment of Lender, would constitute a breach of
the Retail Lease or the Lobby Lease, and in the event of such objection, Trustor
shall not effect any offset of the amounts so objected to by Lender. Neither
Lender’s failure to object as aforesaid nor any objection relating to such
offset shall constitute an approval of any such offset by Lender.

8.14.    If no Event of Default exists, Lender and Trustor shall jointly have
the right to proceed in respect of any claim, suit, action or proceeding
relating to the rejection of the Retail Lease or the Lobby Lease, including,
without limitation, the right to file and prosecute, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect to the lessor or any fee owner under the Bankruptcy Code. Following an
Event of Default, Lender shall have the right to proceed in its own name or in
the name of Trustor, and Trustor shall no longer have the right to proceed, in
respect of any claim, suit, action or proceeding relating to the rejection of
the Retail Lease or the Lobby Lease, including, without limitation, the right to
file and prosecute, either in its own name or in the name of Trustor, any proofs
of claim, complaints, motions, applications, notices and other documents, in any
case in respect to the lessor or any fee owner under the Bankruptcy Code.

8.15.    Trustor shall, after obtaining knowledge thereof, promptly notify
Lender of any filing by or against the lessor or other fee owner of a petition
under the Bankruptcy Code. Trustor shall promptly deliver to Lender, following
receipt, copies of any and all notices, summonses, pleadings, applications and
other documents received by Trustor in connection with any such petition and any
proceedings relating thereto.

8.16.    If there shall be filed by or against Trustor a petition under the
Bankruptcy Code and Trustor, as lessee under the Retail Lease or the Lobby
Lease, shall determine to reject the Retail Lease or the Lobby Lease pursuant to
Section 365(a) of the Bankruptcy Code, Trustor shall give Lender not less than
thirty (30) days’ prior notice of the date on which Trustor shall apply to the
Bankruptcy Court for authority to reject the Retail Lease or the Lobby Lease.
Lender shall have the right, but not the obligation, to serve upon Trustor
within such thirty (30) day period a notice stating that Lender demands that
Trustor assume and assign the Retail Lease or the Lobby Lease to Lender pursuant
to Section 365 of the Bankruptcy Code. If Lender shall serve upon Trustor the
notice described in the preceding sentence, Trustor shall not seek to reject the
Retail Lease or the Lobby Lease and shall comply with the demand provided for in
the preceding sentence.

8.17.    Lender shall not have any liability or obligation under the Retail
Lease or the Lobby Lease solely by reason of its acceptance of this Deed of
Trust.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE TO FOLLOW]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date first
above written.

 

  TRUSTOR:  

WELLS VAF – 330 COMMERCE STREET, LLC, a

Delaware limited liability company

  By:          

Wells Mid-Horizon Value-Added Fund I, LLC, a

Georgia limited liability company, its sole

member

    By:          

Wells Investment Management Company,

LLC, its Manager

      By:  /s/ Kevin A. Hoover       Name:  Kevin A. Hoover      
Title:  President

Signature Page to Deed of Trust



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF Georgia               )      )    SS COUNTY OF Gwinnett   )   

Before me, Tamiko Motley, a Notary Public in and for the State and County
aforesaid, personally appeared Kevin Hoover, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the President of Wells Investment
Management Company, LLC, the Manager of Wells Mid-Horizon Value-Added Fund I,
LLC, which is the sole member of Wells VAF – 330 Commerce Street, LLC, the
within named bargainor, a Delaware limited liability company, and that he, as
such President being authorized so to do, executed the foregoing instrument for
the purposes therein contained, by personally signing his name on behalf of said
limited liability companies.

WITNESS my hand and seal at office, on this the 10 day of December, 2010.

 

/s/ Tamiko Motley   Notary Public   Tamiko Motley   Notary’s Name (printed)  
My Commission Expires:   April 1, 2014  

Acknowledgment Page to Deed of Trust



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

Land in Davidson County, Tennessee, being more particularly described as
follows:

TRACT I:

Being a volume of air containing 3,210,453 cubic feet, more or less, with its
lower level boundary beginning at Elevation 529.69 which is the upper ceiling of
the seventh floor of the structure below and with its upper level boundary being
at Elevation 634.0 [said Elevations refer to mean sea level as established from
State of Tennessee Project No. M-3243 (S) Bench Mark being a tag bolt fire
hydrant 270.00 feet south of Commerce Street as relocated on Second Avenue,
Elevation 429.43 (Sea Level Datum)], together with all structures, buildings and
improvements contained within said volume of air space and all real property
contained therein above a parcel of land in Nashville, Davidson County,
Tennessee, and being more particularly described as follows:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S 62° 30’ 03" W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45" W, 122.48 feet; thence N 62° 20’
37" E 1.00 feet; thence,

continuing with the easterly margin of Printer’s Alley, N 27° 32’ 23" W, 53.40
feet; thence, N 62° 08’ 37" E, 174.00 feet to a point in the westerly margin of
Third Avenue, North; thence with said westerly margin, S 27° 29’ 23" E, 54.00
feet; thence continuing with said westerly margin of Third Avenue, North, S27°
25’ 00" E, 122.96 feet to the point of beginning, containing 30,778 square feet
or .71 acres, more or less.

Being part of the same property conveyed to Wells VAF - 330 Commerce Street,
LLC, a Delaware limited liability company by Special Warranty Deed dated
December 14, 2007 from Ferrari Partners, L.P., a Georgia limited partnership, of
record in Instrument No. 20071217-0144579, as corrected by Affidavit of
Scrivener’s Error of record in Instrument No. 20100224-0014217, Register’s
Office for Davidson County, Tennessee.

TRACT II:

A leasehold estate pursuant to a lease dated as of December 1, 1985, by and
between Commerce Street Venture (Lessor) and Linville Properties Co., a
memorandum of said lease is recorded in Book 6739, Page 374, and re-recorded in
Book 6740, Page 822, and further re-recorded in Book 7075, Page 517, in the
Register’s Office for Davidson County, Tennessee, and subsequently assigned to
J.C. Bradford & Co. by Assignment of Lease recorded in Book 7902, Page 220, and
further assigned to K&M Enterprises by Assignment of Lease recorded at
Instrument No. 20001018-0103460, in said Register’s Office, and further assigned
to Ferrari Partners, L.P. by Assignment of Lease recorded at Instrument No.
20020523-0062998, in said Register’s Office, and further assigned to Wells VAF -
330 Commerce Street, LLC, (Lessee) by Assignment of Lease recorded at Instrument
No. 20071217-0144581, Instrument No. 20071217-0144582 and Instrument
No. 20071217-0144583, in said Register’s Office; amended by Affidavits of
Scrivener’s Error, of record as Instrument Nos.             ,             ,
            , Register’s Office of Davidson County, Tennessee, as such lease was
amended by that certain First Amendment to Lease Agreement dated as of
December 14, 2007 by and between Lessor and Lessee.

Being a portion of a parcel of land in Nashville, First Civil District,
Eighteenth Council District, Davidson County, Tennessee, and being more
particularly described as follows:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S62° 30’ 03" W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45" W, 122.48 feet; thence N 62° 20’
37" E 1.00 feet; thence, continuing with the easterly margin of Printer’s Alley,
N 27° 32’ 23" W, 53.40 feet; thence, N 62° 08’ 37" E, 174.00 feet to a point in
the westerly margin of Third Avenue, North; thence with said westerly margin, S
27° 29’ 23" E, 54.00 feet; thence continuing with said westerly margin of Third
Avenue, North, S 27° 25’ 00” E 122.96 feet to the point of beginning, containing
30,778 square feet or .71 acres, more or less.

[CONTINUED ON NEXT PAGE]

 

-33-



--------------------------------------------------------------------------------

TRACT III:

A reciprocal easement for ingress and egress, parking utilities, elevators,
utilities, construction and maintenance set forth in the instrument of record in
Book 6739, Page 331, and re-recorded in Book 6740, Page 775, in the Register’s
Office for Davidson County, Tennessee; said instrument having been amended by
First Amendment to Reciprocal Easement Agreement recorded December 17, 2007 at
Instrument No. 20071217-0144580, Register’s Office for Davidson County,
Tennessee, described as follows:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of

Commerce Street; thence, with said northerly margin, S 62° 30’ 03" W, 174.45
feet to the easterly margin of Printer’s Alley; thence with said easterly
margin, N 27° 40’ 45" W, 122.48 feet; thence N 62° 20’ 37" E 1.00 feet; thence,
continuing with the easterly margin of Printer’s Alley, N 27° 32’ 23" W, 53.40
feet; thence, N 62° 08’ 37" E, 174.00 feet to a point in the westerly margin of
Third Avenue, North; thence with said westerly margin, S 27° 29’ 23" E, 54.00
feet; thence continuing with said westerly margin of Third Avenue, North, S27°
25’ 00" E, 122.96 feet to the point of beginning, containing 30,778 square feet
or .71 acres, more or less.

Tract IV:

Demised premises contained in Commerce Street Parking and Retail Facility Lease,
dated March 10, 1992, by and between Commerce Street Venture, as landlord and
J.C. Bradford, as lessee, a Memorandum of Lease to be recorded in the Register’s
Office of Davidson County, Tennessee, consisting of 2,195 square feet within the
building located on the following described tract of land:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S 62° 30’ 03" W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45" W, 122.48 feet; thence N 62° 20’
37" E 1.00 feet; thence, continuing with the easterly margin of Printer’s Alley,
N 27° 32’ 23" W, 53.40 feet; thence, N 62° 08’ 37" E, 174.00 feet to a point in
the westerly margin of Third Avenue, North; thence with said westerly margin, S
27° 29’ 23" E, 54.00 feet; thence continuing with said westerly margin of Third
Avenue, North, S27° 25’ 00" E, 122.96 feet to the point of beginning, containing
30,778 square feet or .71 acres, more or less.

Tract V:

Together with the easement rights set forth in the instrument of record in Book
7849, Page 627, in the Register’s Office for Davidson County, Tennessee.

Being part of the same property conveyed to Wells VAF - 330 Commerce Street,
LLC, a Delaware limited liability company by Special Warranty Deed dated
December 14, 2007 from Ferrari Partners, L.P., a Georgia limited partnership, of
record in Instrument No. 20071217-0144579, as corrected by Affidavit of
Scrivener’s Error of record in Instrument No. 20100224-0014217, Register’s
Office for Davidson County, Tennessee.

 

-34-